Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 15-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, a semiconductor substrate having a first type of conductivity, and having a first concentration of dopant species of the first type of conductivity that is greater than 1018 atoms/cm3; a structural body of semiconductor material on and in direct contact with the semiconductor substrate, the structural body having a-the first type of conductivity and a second concentration of dopant species of the first type of conductivity that is less than the first concentration, the shielding region being located entirely within the structural body. Claims 2-7 are included likewise as they depend from claim 1.
With respect to claim 15, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim,  a silicon carbide substrate having a first type of conductivity, and having a first concentration of dopant species of the first type of conductivity that is greater than 1018 atoms/cm3; a silicon carbide body on and in direct contact with the silicon carbide substrate, the silicon carbide body having the first type of conductivity and a second concentration of dopant species of the first type of 
With respect to claim 21, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, a semiconductor substrate having a first type of conductivity, and having a first concentration of dopant species of the first type of conductivity that is greater than 1018 atoms/cm3; a structural body on and in direct contact with the semiconductor substrate, the structural body having the first conductivity type and a second concentration of dopant species of the first type of conductivity that is less than the first concentration; the first shielding region disposed in-entirely within the structural body at an end of the first trench gate; and a second shielding region having the second conductivity type, the second shielding region disposed in-entirely within the structural body at an end of the second trench gate. Claims 22-27 are included likewise as they depend from claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 30, 2021

/MALIHEH MALEK/Primary Examiner, Art Unit 2813